ACCEPTED
                                                                                                    04-15-00041-CV
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                                3/6/2015 2:41:57 PM
                                                                                                      KEITH HOTTLE
                                                                                                             CLERK


                              Fourth Court of Appeals
                                    San Antonio, Texas        FILED IN
                                                       4th COURT OF APPEALS
                                                         SAN ANTONIO, TEXAS
                                  No. 04-15-00041-CV
                                                       3/6/2015 2:41:57 PM
                                                          KEITH E. HOTTLE
                         TEMPLETON MORTGAGE CORPORATION,       Clerk
                                             Appellant

                                                 v.

                                      Michael MIDDLETON,
                                             Appellee

                    From the 216th Judicial District Court, Kendall County, Texas
                                     Trial Court No. 10-422-A
                           Honorable N. Keith Williams, Judge Presiding




                                       RESPONSE TO ORDER


TO THE HONORABLE FOURTH COURT OF APPEALS:

        TEMPLETON MORTGAGE CORPORATION, Appellant responds to this Court’s Order to file a

response presenting a reasonable explanation regarding timeliness of its Notice of Appeal.

    1. On October 15, 2014, the trial court in this matter signed a final judgment in Cause Number

10-422A Middleton v. Templeton Mortgage Corporation, et al.

    2. On November 13, 2014 Appellant timely filed in the trial court with the Kendall County

District Clerk a Motion for New Trial. Such filing was done in accordance with TRCP 5, such

being commonly referred to as the Mail Box Rule. Appellant’s Motion for New Trial should have

been filed by November 14, 2014 to be timely. On November 13, 2014 Appellant deposited in the

United States Mail its Motion for New Trial. See attached Exhibit “A”, such being the supporting

documents regarding the Motion for New Trial having been timely mailed to the Kendall County

District Clerk.
RESPONSE TO ORDER                                                                       PAGE 1 OF 3
    3. The Motion for New Trial was sent by first class U.S. Mail, with the correct postage, to the

proper address for the Kendall County District Clerk, bearing the USPS postmark of November

13, 2014 and was received by the Kendall County District Clerk within ten days of mailing. As

such, in accordance with TRCP 5, Mail Box Rule, Appellant’s Motion for New Trial was timely

filed on November 13, 2014.

    4. With Appellant’s Motion for New Trial having been timely filed, Appellant’s Notice of

Appeal was due on or before January 13, 2015. Appellant timely filed in the trial court with the

Kendall County District Clerk a Notice of Appeal on January 12, 2015, such filing was done in

accordance with the TRCP 5, Mail Box Rule.

    5. Appellant’s Notice of Appeal should have been filed by January 13, 2015 to be timely. On

January 12, 2015 Appellant deposited in the United States Mail its Notice of Appeal, such notice

was sent U.S. Certified Mail. See attached Exhibit B, such being the supporting documents for

the Notice of Appeal having been timely mailed to the Kendall County District Clerk. The Notice

of Appeal was sent by certified first class U.S. Mail, with the correct postage, to the proper address

for the Kendall County District Clerk, bearing a USPS postmark of January 12, 2015 and was

received by the Kendall County District Clerk within ten days of mailing. As such, in accordance

to the TRCP 5, Mail Box Rule, Appellant’s Motion for New Trial was timely filed on January 12,

2015.

    6. Again on January 13, 2015 Appellant deposited in the United States Mail its Notice of

Appeal, such notice was sent regular first class U.S. Mail. See attached Exhibit C, such being the

supporting documents for the Notice of Appeal having been timely mailed to the Kendall County

District Clerk. The Notice of Appeal was sent by first class U.S. Mail, with the correct postage,

to the proper address for the Kendall County District Clerk, bearing a USPS postmark of January

13, 2015 and was received by the Kendall County District Clerk within ten days of mailing. As

RESPONSE TO ORDER                                                                          PAGE 2 OF 3
such, in accordance to the TRCP 5, Mail Box Rule, Appellant’s Notice of Appeal was again timely

filed on January 13, 2015.

        FOR THE FOREGOING REASONS, Appellant respectfully prays that this court find Appellant’s

Motion for New Trial and Notice of Appeal were timely filed; therefore, a motion for extension of

time was not necessary.

                                                                 Respectfully Submitted,

                                                  THE LAW OFFICE OF KEITH C. THOMPSON, P.C.
                                                             11003 Quaker Avenue
                                                             Lubbock, Texas 79424
                                                          (806) 783-8322 (Telephone)
                                                          (806) 783-8357 (Telecopier)
                                                              kctlaw@yahoo.com
                                                                SBN: 24013631

                                                           /s/    Keith C. Thompson
                                                                  Keith C. Thompson
                                                                 Attorney for Templeton

                                                             ATTORNEY FOR APPELLANT

                                   CERTIFICATE OF SERVICE

        I, Keith C. Thompson state on March 6, 2015 I served the above RESPONSE TO ORDER on
all Attorneys of Record via eFile.gov.

                                                           /s/    Keith C. Thompson
                                                                  Keith C. Thompson




RESPONSE TO ORDER                                                                          PAGE 3 OF 3
A
A   A
A
A
A
A
    A




A
B
B
B
B
B
B
B
B
B
B
C
C
C
C
C
C
C